department of the treasury mwashington dc tax_exempt_and_government_entities_division date may uniform issue list numbers legend c t z dear contact person identification_number telephone number t cob this ruling letter concerns trust t's transfer of all of its assets to college c in a 12-month termination of t’s private_foundation_status pursuant to sec_507 of the internal_revenue_code and sec_1_507-2 of the income_tax regulations tis a charitable_trust exempt from federal_income_tax under sec_501 of the code that is recognized as a private_foundation under sec_509 of the code created recently pursuant to a will t will donate all of its assets to college c before the z end of t’s first tax_year beginning after date c the transferee of t's assets is a charitable corporation exempt from federal_income_tax under sec_501 of the code that is not a private_foundation under sec_509 of the code c is a college described in sec_509 b a ii and or b a vi of the code for the continuous period of at least months immediately preceding t's transfer of all of its assets to c t requests the following rulings t's termination by distribution of all private_foundation_status pursuant to b a of the code its assets to c will constitute a termination of t's t's’ termination will not require the notice described in sec_507 of the code t's termination will not give rise to the tax imposed by sec_507 of the code if t's termination and distribution occur prior to the end of the first 12-month_period of t's existence t will not be subject_to tax under sec_4940 of the code for the period from the inception of t until t's termination in accord with the special transitional rule_of sec_1_507-2 of the regulations t's termination and distribution of its assets to c will not be self-dealing under sec_4941 of the code t's termination and distribution of its assets to c will not be a taxable_expenditure under section of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code describes termination of private_foundation_status under sec_509 of the code by means of the private_foundation voluntarily so notifying the internal_revenue_service sec_507 of the code impose excise_tax on terminates its private_foundation_status pursuant to sec_507 of the code c tax is equal to the lower_of foundation's sec_501 status or b the value of the net assets of the foundation_private foundation which voluntarily this section a the aggregate tax benefits that have resulted from the a sec_1_507-4 of the regulations provides in pertinent part that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets under sec_507 of the code sec_507 of the code and sec_1_507-2 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by transferring all of its assets to an organization that is exempt from federal_income_tax under sec_501 of the code and that is described in sec_509 and sec_170 of the code for the continuous period of at least months immediately preceding the transfer of all of such transferor foundation's assets revrul_2003_13 2003_4_irb_305 date describes in its situation a termination of private_foundation_status under sec_509 of the code pursuant to sec_507 of the code the ruling indicates in the first paragraph of holding that such termination under sec_507 of the code results in a termination of private_foundation_status under sec_509 of the code that no notice to the internal_revenue_service under sec_507 of the code is required and that no termination_tax is imposed under sec_501 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_1_507-2 of the regulations provides a special transitional rule for no tax under sec_4940 of the code in the case of a termination under sec_507 of the code within a 12-month_period sec_1_507-2 of the regulations provides that the 12-month termination period under sec_507 of the code is the 12-month_period that begins with the first day of the organization’s first tax_year after date sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code analysi sec_1 as in revrul_2003_13 situation t’s distribution of all its assets to c which has been described in sec_170 ii and or b a vi of the code for the required months is a termination of t's private_foundation_status as defined in sec_507 of the code under sec_1_507-2 a of the regulations and as stated in revrul_2003_13 t's termination and distribution of all its assets to c pursuant to sec_507 a of the code will not require the voluntary notice to the internal_revenue_service described in sec_507 a of the code under sec_1_507-2 of the regulations and as stated in revrul_2003_13 t's termination under sec_507 of the code is not subject_to the termination_tax imposed by sec_507 of the code the special transitional rule_of sec_1_507-2 of the regulations provides for no tax on investment_income under sec_4940 of the code in the case of a termination under sec_507 within the first 12-months thus if t's termination and distribution of all of its assets to c pursuant to sec_507 of the code occurs prior to the end of the first 12-month_period of t's existence t will not be subject_to the tax on investment_income under sec_4940 of the code for the tax_year from t’s inception to t's termination t's transfer of assets will be made for exempt purposes to c an organization exempt from federal_income_tax under sec_501 of the code as stated in revrul_2003_13 under sec_53_4946-1 of the regulations transferee c is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because c is exempt from federal_income_tax under sec_501 of the code because t's transfer of assets will not be a transfer to a disqualified_person under sec_4946 of the code t's transfer will not be an act of self- dealing under sec_4941 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets to organizations exempt from federal_income_tax under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 of the code t's transfer will be made to exempt transferee c for exempt purposes under sec_501 of the code and thus will not be a taxable_expenditure or result in tax under sec_4945 of the code accordingly we rule that t's termination by distribution of ail private_foundation_status pursuant to b a of the code its assets to c will constitute a termination of t' sec_2 t's termination will not require the notice described in sec_507 of the code t's termination will not give rise to the tax imposed by sec_507 of the code under the special transitional rule_of sec_1_507-2 of the regulations if t’s termination and distribution under sec_507 of the code occur prior to the end of t’s first 12-month_period of existence t will not be subject_to the tax on investment_income under sec_4940 of the code for all of the period from t's inception to t's termination t's termination and distribution of its assets to c will not be any act of self-dealing under sec_5 of the code t's termination and distribution of its assets to c will not be a taxable_expenditure under section of the code because this ruling letter could help to resolve any questions please keep it in your permanent sec_61 k records this ruling letter is directed only to the organization that requested it of the code provides that it may not be used or cited as precedent sincerely joseph chasin manager exempt_organizations technical group
